TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 18, 2014



                                       NO. 03-12-00497-CV


                                    Edwin K. Lang, Appellant

                                                  v.

                         Texas Department of Public Safety and
           Steven C. McCraw, Director of Texas Dept. of Public Safety, Appellees




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on July 9, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.